DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1, 2, 4-11 are pending in this application.  
	Claims 1, 8 and 10-11 are currently amended.

	Claims 12-19 are newly added.


Response to Arguments
Applicant’s arguments, see Remarks, filed 06/30/2021, with respect to claims 8, 10 and 11 interpreted under 35 U.S.C 112 (f) have been fully considered and are persuasive.  The 35 U.S.C 112 (f) Claim Interpretation of claims 8, 10 and 11 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 06/30/2021, with respect to the rejection(s) of claim(s) 1, 2 and 4-11 under Azami (US PG. Pub. 2009/0063842 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nakamoto (US PG. Pub. 2013/0111459 A1).

Applicant’s specifically, argues that the prior art of Azami fails to explicitly teach the newly amended limitations of claim 1, i.e. …. “wherein the firmware includes a plurality of individually applicable program modules;
wherein the determiner further determines whether or not each program module is usuable with the parts configuration; and
wherein the executer further executes executes the prohibition process with respect to each program module.”. Examiner respectfully agrees, however, the newly added prior art of Nakamoto (US PG. Pub. 2013/0111459 A1) teaches theses amended limitations as provided in the updated rejection below.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1, 2, 4-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azami (US PG. Pub. 2009/0063842 A1) in view of Nakamoto (US PG. Pub. 2013/0111459 A1).

	Referring to Claim 1, Azami teaches an information processing apparatus (See Azami, Fig. 1, Printer 10) comprising:
a specifier (See Azami, Fig. 1, Embodied within Controller 13) that specifies a version of firmware to be applied to any of a plurality of components included in an electronic device (See Azami, Sect. [0031], when imparted with an update package to be processed, the controller 13 ascertains various types of information in the package header of the update package (step S101) and performs processing (step S102) for specifying the first software which is soft indicated by the designation of data in the first firm header in the update package, as processing target software.);
(See Azami, Fig. 1, Embodied within Controller 13) that acquires component information corresponding to a parts configuration included in a target component to which the firmware is to be applied (See Azami, Sect. [0033] lines 1-8, The update enable conditions correspond to conditions ["(a verification key AND an enable key) EOR enable ey="000000000"]; (a verification key AND an enable key) EOR enable key is a result of logical operation acquired for each bit) in the present embodiment) defined in software which is software that can be updated through update processing for causing the controller 13 to execute update processing.);
a determiner (See Azami, Fig. 1, Embodied within Controller 13) that determines whether or not the specified version of the firmware is usable with the parts configuration corresponding to the acquired component information (See Azami, Sect. [0035] lines 5-8, the controller 13 determines whether or not aversion processing target flag pertaining to processing target software is information designating a necessity for ascertaining that version processing is version update.);
an executer (See Azami, Fig. 1, Embodied within Controller 13) that executes a prohibition process of prohibiting application of the specified version of the firmware in a case in which the determiner determines that the specified version of the firmware is unusable (See Azami, Sect. [0037] lines 9-16, When the software update corresponds to the version update (YES in step S105), the controller 13 performs processing pertaining to step S106, and processing subsequent to step S107 is commenced.  When the software update does not correspond to the version update (NO in step S105), processing pertaining to step S107 and subsequent steps is initiated without performance of processing pertaining to step S106.).

Azami fails to explicitly teach
wherein the firmware includes a plurality of individually applicable program modules;
wherein the determiner further determines whether or not each program module is usuable with the parts configuration; and
wherein the executer further executes executes the prohibition process with respect to each program module.

However, Nakamoto teaches 

wherein the firmware includes a plurality of individually applicable program modules (See Nakamoto, Sect. [0019] lines 4-7], a plurality of programs, for which batch update processing is permitted in the image forming apparatus, as a firmware group, thus a firmware group having/including a plurality of programs);
wherein the determiner further determines whether or not each program module is usuable with the parts configuration (See Nakamoto, Sect. [0019] lines 9-19, a determination unit configured to determine whether or not the pieces of collected information of the plurality of programs match configuration information of any previously saved firmware group; a specifying unit configured, when the determination unit determines that the pieces of collected information do not match the configuration information of the any previously saved firmware group, to specify a previously saved firmware group which includes information in its configuration information that matches information of a specific program of the pieces of collected information of the plurality of programs); and
wherein the executer further executes the prohibition process with respect to each program module (See Nakamoto, Sect. [0116], In step S1206, a combination of the function-dependent firmware programs and versions of the image forming apparatus is compared again with firmware groups registered in the delivery server.  First, firmware of a main controller of the image forming apparatus is compared.  Then, a firmware group which includes the same firmware and the same version as those of the main controller of the image forming apparatus is detected.  Then, in that firmware group, function-dependent firmware programs other than the main controller are compared.  It is judged in step S1207 whether or not a problem is not posed when the configuration of function-dependent firmware programs of the image forming apparatus is registered in the delivery server as a result of comparison in step S1206.  Details of this processing will further be described later using FIG. 14.  If no problem is posed when the configuration of the function-dependent firmware programs of the image forming apparatus is registered in the delivery server, the process advances from step S1208 to step S1209.  However, if a problem is posed, this processing ends.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the firmware includes a 

	Referring to Claim 2, the combination of Azami in view of Nakamoto teaches the information processing apparatus according to Claim 1 (See Azami, Fig. 1, Printer 10), wherein 
the firmware to be applied is an older version than firmware already applied to the target component (See Azami, Sect. [0037] lines 2-9, the controller 13 compares the current version information (information in the ROM) pertaining to the processing target software with the new version information (a data version in the firm header), thereby determining whether or not a software update performed on the basis of the firm data in the update package corresponds to a version update of the processing target software (step S105).).


Referring to Claim 4, the combination of Azami in view of Nakamoto teaches the information processing apparatus according to Claim 1 (See Azami, Fig. 1, Printer 10), further comprising:
a first notifier (See Azami, Fig. 1, Embodied within Controller 13) that notifies a user of the firmware on which the prohibition process is executed (See Azami, Sect. [0036], When it is not necessary to perform the version check (NO in step S104), the controller 13 actually updates the processing target software and performs processing (step S106) for rewriting an enable key pertaining to processing target software to a new enable key, which is 1-byte information about processing target software in a save-write enable key in the package header, and subsequently commences processing pertaining to step S107 and subsequent steps.).

	Referring to Claim 5, the combination of Azami in view of Nakamoto teaches the information processing apparatus according to Claim 4 (See Azami, Fig. 1, Printer 10), further comprising:
a first requester (See Azami, Fig. 1, Embodied within Printer 10) that requests user approval regarding the application of the firmware determined to be usable by the determiner (See Azami, Sect. [0042] lines 6-13, a device enabling a more accurate software update) capable of generating a package during subsequent generation of an update package, such as that exemplified in FIG. 4; namely, a device capable of generating a package for updating software to a version 2.10 and a package for updating software to version 2.110 (a package for not updating software of a specific version/a package for updating only software of a specific version).); and
a first applier (See Azami, Fig. 1, Embodied within Printer 10) that applies firmware to the target component, and in a case in which user approval is obtained in response to a request by the first requester, applies the firmware that is a subject of the request (See Azami, Fig. 1. Sect. [0045], the printer 10/the update processing software can also be modified so as to take, as a processing target, an update package having a data configuration differing from that mentioned above (e.g., an update package whose new enable key is information in a firm header or an update package whose restart instruction data correspond to information in a package header), or the printer 10 can also be modified so as to have a hardware configuration differing from that mentioned above.).

	Referring to Claim 6, the combination of Azami in view of Nakamoto teaches the information processing apparatus according to Claim 5 (See Azami, Fig. 1, Printer 10), wherein 
the determiner additionally determines whether or not user approval is demanded with respect to the firmware determined to be usable with the parts configuration corresponding to the component information (See Azami, Sect. [0029] lines 13-17, The designation of data included in the firm header of the update package is the designation of firm data appended to the firm header and is identification information about the firmware to be updated, and the data version is information showing the version of the firm data.), 
(See Azami, Sect. [0029] lines 17-20, The version management target flag is information for designating whether or not to ascertain version update at the time of updating of the corresponding firmware), and  	
the first requester requests user approval for a piece of firmware determined to demand user approval by the determiner, after the determiner has made a determination for all pieces of firmware to be applied (See Azami, Sect. [0039], When the update package includes restart instruction data (YES in step S108), the controller 13 determines whether or not the number of pieces of updated software is one or more (whether or not the number of times processing pertaining to step S106 is performed is one or more) (step S109).  When the number of pieces of updated software is one or more (YES in step S109), automatic restart processing that is processing for causing the restart circuit to operate (step S110) is performed, and update processing is completed.).

	Referring to Claim 7, the combination of Azami in view of Nakamoto teaches the information processing apparatus according to Claim 1 (See Azami, Fig. 1, Printer 10), further comprising:
a second notifier (See Azami, Fig. 1, Embodied within Controller 13) that notifies a user of a version of firmware that is usable with the parts configuration determined by the determiner to be unusable with the version of firmware to be applied (See Azami, Sect. [0035] lines 1-4, When the combination of the enable key and the verification key fulfills the update enable conditions (YES in step S103), the controller 13 determines whether or not it is necessary to perform a version check (step S104).).

	Referring to Claim 8, the combination of Azami in view of Nakamoto teaches the information processing apparatus according to Claim 1 (See Azami, Fig. 1, Printer 10), further comprising:
a storage (See Fig. 1, USB Memory Embodied within Printer 10) that stores a plurality of versions of firmware applicable to the plurality of components (See Azami, Sect. [0026], The controller 12 is embodied as a unit programmed so as to commence update processing for updating various types of software when an update package is transmitted from a PC and when USB memory where an update package is stored is attached (inserted into the slot formed in the housing).); and
a second applier (See Azami, Fig. 1, Controller 12) that applies firmware to the plurality of components, and reads out from the storage and applies a version of firmware that is usable with the parts configuration determined by the determiner to be unusable with the version of firmware to be applied (See Azami, Sect. [0025], The controller 12 provided in the printer 10 is a unit programmed in such a way that version information about respective pieces of software which is information showing versions of software and an enable key  are stored (saved) in ROM which is flash ROM along with various types of software including firmware and set data for various applications for controlling a print engine, for controlling a scanner).

	Referring to Claim 9, the combination of Azami in view of Nakamoto teaches the information processing apparatus according to Claim 8 (See Azami, Fig. 1, Printer 10), further comprising:
a second requester (See Azami, Fig. 1, Embodied within Printer 10) that requests user approval regarding the application of the usable version of the firmware (See Azami, Sect. [0041] lines 3-8, when an update package to be processed is imparted, determines software to be actually updated (software taken as a target of processing pertaining to step S106) on the basis of a verification key pertaining to each of pieces of software in the update package and an enable key pertaining to each of pieces of software in the apparatus (in the ROM of the controller), wherein 
the second applier applies the firmware that is a subject of the request in a case in which user approval is obtained in response to the request by the second requester (See Azami, Sect. [0041] lines 9-13, The printer 10 is also embodied as a device that, when updating certain software, rewrites an enable key in the apparatus pertaining to the software to a new enable key pertaining to the software (a value of a specific one byte of the save-write enable key in the package header).).

Referring to Claim 10, the combination of Azami in view of Nakamoto teaches an electronic device (See Azami, Figs. 1 and 2, Printer 10 and embodied Packages) comprising:
the information processing apparatus according to Claim 1 (See Azami, Fig. 1, Printer 10);
an image forming processor (See Azami, Fig. 1, Print Engine 14) that includes a plurality of components and forms an image on a medium (See Azami, Sect. [0022] line 1, The print engine 14 is a unit for subjecting a sheet to printing.).

Referring to Claim 11, the combination of Azami in view of Nakamoto teaches an information processing system (See Azami, Figs. 1 and 2, Printer 10 and embodied Packages) comprising:
the information processing apparatus according to Claim 1 (See Azami, Fig. 1, Printer 10); and
a storage (See Fig. 1, ROM Embodied within Printer 10) that stores information associating the firmware to be applied with component information corresponding to one or more parts configurations usable with a version of the firmware, and provides the information to the information processing apparatus (See Azami, Sect. [0025], The controller 12 provided in the printer 10 is a unit programmed in such a way that version information about respective pieces of software which is information showing versions of software and an enable key  are stored (saved) in ROM which is flash ROM along with various types of software including firmware and set data for various applications for controlling a print engine, for controlling a scanner).

Cited Art
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li et al. (US 10, 171,704 B1) discloses Methods and systems for thickening an interior region of a fill object are described. The method includes receiving a print job including an input image, and converting into a digital bitmap image comprised of an array of pixels, each pixel being assigned with a pixel value and an object tag information. Based on this, each pixel is defined as one of a boundary pixel of the input image, an edge pixel of the fill object in the input image, and an interior pixel of the fill object. Thereafter, the fattening of the edge pixels of the fill object, is followed by the fattening of the interior pixels of the fill object, for applying thickening to the interior region. After this, an output image is generated.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DARRYL V DOTTIN/
Examiner, Art Unit 2677